UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _______________

                                No. 95-40123

                            (Summary Calendar)
                              _______________


                  LUCRECIA LYNN MONROE,

                                           Plaintiff-Appellant,

                  versus

                  T. WARNER, ET AL.,

                                           Defendants-Appellees.


           _______________________________________________

             Appeal from the United States District Court
                   For the Eastern District of Texas
                             (6:94-CV-742)
           _______________________________________________

                               (June 1, 1995)

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

      Pursuant to 42 U.S.C. § 1983 (1988), Lucrecia Lynn Monroe sued

various employees of the Texas Department of Criminal Justice

("TDCJ") and various officials of the Texas state courts for civil

rights violations.      The district court determined that her claims

were frivolous and dismissed her complaint.            We affirm.

                                       I



     *
            Local Rule 47.5.1 provides: "The publication of opinions that have
no precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
      Monroe, an inmate of the TDCJ, stated in her § 1983 complaint

that the State of Texas had filed a forfeiture action against her.1

The notice of forfeiture had informed her that state law required

her to respond before the Monday following the twentieth day after

the date of service; otherwise, she would face a default judgment.

Another   inmate,     Willie    Ray   McDonald,       had     assisted    Monroe    in

preparing her answer and delivered it to the mailroom to be sent to

the state court.        Monroe's answer was mailed eight days after

McDonald delivered it to the mailroom.                  McDonald later filed a

grievance, contending that the mailroom employees had interfered

with Monroe's access to the courts by delaying her mailing.

      According to Monroe's allegations in her § 1983 complaint, the

state court granted the State a default judgment on the same day

her   answer    was   received,       and     the    State    seized     $429.30,    a

typewriter, and other property belonging to Monroe.                         McDonald

prepared a notice of appeal and a motion to set aside the judgment

on Monroe's behalf.        The prison warden, T. Warner, explained to

McDonald that the prison's regulations required that Monroe submit

her own court documents to the mailroom for mailing to the state

court.

      Monroe filed this in forma pauperis § 1983 suit against

various prison mailroom employees and the warden (the "prison

defendants"), alleging that they had interfered with her access to

the   courts.     Monroe       also   sued     the    state    court     judge,    the


      1
            The purpose of the action was to satisfy a restitution requirement
that arose out of her involvement in a mail fraud scheme.

                                        -2-
prosecutors, and the court clerks connected with the forfeiture

action (collectively, the "courthouse defendants"), contending that

because the      mail      fraud   scheme    in    which    Monroe    allegedly    had

participated was not a proper basis for a forfeiture action, the

courthouse defendants had conspired to seize her property.                        She

also alleged that the prison mailroom employees had conspired with

the courthouse defendants to deprive her of her property.

       A magistrate judge recommended that the district court dismiss

Monroe's § 1983 claims against the prison defendants as frivolous

under 28 U.S.C. § 1915(d) (1988) and dismiss the claims against the

courthouse defendants under 28 U.S.C. § 1406 (1988).2                  The district

court    adopted     the    magistrate's         recommendations     and   dismissed

Monroe's complaint with prejudice.

       Five days before the district court dismissed her § 1983 suit,

Monroe    mailed     an    amended   complaint       to    the   court.      In   that

complaint, she alleged that the prison defendants had denied her

right of access to the courts, that they had denied her due process

by    failing   to   follow    prison      mail    rules,    that    the   courthouse

defendants had denied her due process by failing to give her the

notice allegedly required by state law once she had filed her

answer, and that the prison defendants and courthouse defendants

had    conspired     to    deprive   her    of    her   property.      The   amended



      2
            The magistrate judge concluded that, under § 1406, which governs
actions filed in the wrong district, Monroe should not have sued the courthouse
defendants in the Eastern District of Texas, but should have sued them in the
Southern District of Texas.      Although § 1406 permits transfer to another
district, the magistrate judge recommended dismissal rather than transfer because
Monroe's claims were frivolous.

                                           -3-
complaint was filed five days after the district court dismissed

Monroe's suit.        Monroe appeals the dismissal.

                                         II

     Monroe argues that the district court should have considered

her amended complaint before dismissing her suit.3                   "A party may

amend the party's pleading once as a matter of course at any time

before a responsive pleading is served . . . ."                   Fed. R. Civ. P.

15(a).     After a dismissal, however, a plaintiff may amend her

complaint with leave of court only if the district court dismissed

the complaint and not the entire action.                   Whitaker v. City of

Houston, 963 F.2d 831, 835 (5th Cir. 1992).                     In contrast, "[a]

district court's order dismissing a complaint constitutes dismissal

of the action when it states or clearly indicates that no amendment

is possible))e.g., when the complaint is dismissed with prejudice

. . . ."    Id.    In such cases, the dismissal terminates the right to

amend.      Id.       Accordingly,     the    district    court's    dismissal    of

Monroe's complaint with prejudice terminated both the action and

her right to amend her complaint.

     Monroe also contends that the district court should not have

dismissed    her      original   claims       against    the    prison   defendants

pursuant    to    §   1915(d)    nor    her    original    claims    against     the

courthouse defendants pursuant to § 1406.                      Under § 1915(d), a

district court may dismiss an in forma pauperis complaint as

frivolous if it "`lacks an arguable basis either in law or in


     3
            We construe liberally the briefs of pro se appellants. Price v.
Digital Equipment Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).

                                        -4-
fact.'"     Denton v. Hernandez, 504 U.S. 25, ___, 112 S. Ct. 1728,

1733, 118 L. Ed. 2d 340 (1992) (quoting Neitzke v. Williams, 490
U.S. 319, 325, 109 S. Ct. 1827, 1831, 104 L. Ed. 2d 338 (1989)).

We review § 1915(d) dismissals for abuse of discretion.           Id. at

1734.   Under § 1406, "[t]he district court of a district in which

is filed a case laying venue in the wrong division or district

shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been

brought."     28 U.S.C. § 1406(a).    We also review § 1406 dismissals

for abuse of discretion.    Lowery v. Estelle, 533 F.2d 265, 267 (5th

Cir. 1976).     A district court abuses its discretion in dismissing

for frivolousness if amendment could cure the complaint of its

frivolousness.    Denton, 504 U.S. at ___, 112 S. Ct. at 1734; Eason

v. Thaler, 14 F.3d 8,9 (5th Cir. 1994); Moore v. Mabus, 976 F.2d
268, 270 (5th Cir. 1992).          Consequently, we consider whether

amendment would have cured the frivolousness of Monroe's complaint.

      Monroe argues that she could have amended her complaint to

allege that the courthouse defendants had deprived her of her

property in violation of the Due Process Clause by failing to give

her an opportunity to be heard.       However, "no constitutional claim

may be asserted by a plaintiff who was deprived of his liberty or

property by . . . intentional conduct of public officials, unless

the   state   procedures   under   which   those   officials   acted   are

unconstitutional or state law fails to afford an adequate post-

deprivation remedy for their conduct."         Martin v. Dallas County,

822 F.2d 553, 555 (5th Cir. 1987).         Monroe does not contend that


                                     -5-
the courthouse defendants acted under state procedures; indeed, she

argues that they violated state law.            Accordingly, we determine

whether state law afforded an adequate postdeprivation remedy.

      A defendant in Texas state court may appeal a default judgment

on the grounds that she filed an answer.           See Davis v. Jefferies,

764 S.W.2d 559, 560 (Tex. 1989) ("A default judgment may not be

rendered after the defendant has filed an answer.").                The state

court docket indicates that Monroe has filed a notice of appeal in

the forfeiture action.         Moreover, a Texas prisoner may file a

damages action in state court for the deprivation of property.

Thompson v. Steele, 709 F.2d 381, 383 (5th Cir.), cert. denied, 464
U.S. 897, 104 S. Ct. 248, 78 L. Ed. 2d 236 (1983).             Consequently,

Monroe has adequate postdeprivation remedies under state law, and

therefore no due process violation occurred.4

      Monroe also contends that she could have amended her complaint

to allege that, because she was not informed of when the district

court intended to grant a default judgment, the prison defendants

denied her right of access to the courts.         "[A] cause of action may

be stated under 42 U.S.C. § 1983 for prison officials' intentional

withholding of mail destined for the courts, where it is also

alleged that the intentional delay damaged the prisoner's legal


     4
            Monroe also asserts that the courthouse defendants' alleged failure
to follow state forfeiture law in and of itself establishes a due process
violation independent of the deprivation of an opportunity to be heard. However,
"unless the [violation of state law] trespasses on federal constitutional
safeguards, there is no constitutional deprivation." Levitt v. University of
Texas at El Paso, 759 F.2d 1224, 1230 (5th Cir.), cert. denied, 474 U.S. 1034,
106 S. Ct. 599, 88 L. Ed. 2d 578 (1985). Because Monroe has adequate safeguards
as stated above, the alleged failure to follow state law does not establish an
independent constitutional violation.

                                     -6-
position."     Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir.

1988); see also Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir.)

("A    denial-of-access-to-the-courts           claim   is   not    valid     if    a

litigant's position is not prejudiced by the alleged violation."),

cert. denied, ___ U.S. ___, 112 S. Ct. 2974, 119 L. Ed. 2d 593

(1992).   Monroe contends that her answer as submitted to the state

court arrived in time and entitled her under state law to notice of

the judgment applied against her.5            Accordingly, Monroe does not

make a Richardson claim, and thus this claim was properly dismissed

as frivolous.

       Monroe next argues that she could have amended her complaint

to state a due process claim based on the prison defendants'

failure to     follow    mailroom    rules.       Failure    to    follow    prison

regulations    does     not   automatically     constitute    a    violation       of

constitutional magnitude.          Hernandez v. Estelle, 788 F.2d 1154,

1158 (5th Cir. 1986).         As we have already discussed, see supra note

4,    Monroe   has   adequate     state   law    remedies    for    the     alleged

deprivation of property.          Consequently, the mailroom defendants'

alleged violation of mailroom rules does not state an independent

constitutional violation.



      5
             Monroe cites "Texas R. Civ. P. 55(b)(2)" for the proposition that a
defendant who files an answer is entitled to three days' written notice of the
application for default judgment. We have found no such provision in Texas law.
We note that the Federal Rules of Civil Procedure provide for such notice. See
Fed. R. Civ. P. 55(b)(2) (requiring written notice of the application for default
judgment at least three days prior to the hearing on such application). Texas
law, however, provides for specific notice only of the rendering of default
judgment. See Tex. R. Civ. P. Ann. r. 239a (West Supp. 1995). Otherwise under
Texas law, a defendant who has entered an appearance by filing an answer has only
a general due process right to notice of the default judgment hearing. LBL Oil
Co. v. International Power Servs., 777 S.W.2d 390, 390-91 (Tex. 1989).

                                       -7-
      Lastly,   Monroe   asserts    that   she   could   have   amended   her

complaint to state a claim against the prison defendants and the

courtroom defendants for conspiring to deprive her of her property.

Because any alleged deprivation of property did not constitute a

constitutionally cognizable claim, any alleged conspiracy to cause

that deprivation also did not rise to the level of a constitutional

violation.

      In short, Monroe could not have amended her complaint to

contain any constitutional claim that has an arguable basis in law.

Thus, the district court did not abuse its discretion when it

dismissed her suit with prejudice and without leave to amend.

                                     III

      For the foregoing reasons, we AFFIRM the district court's

dismissal of Monroe's complaint with prejudice.6




     6
            Claims lacking an arguable basis in law are properly dismissed with
prejudice. Graves v. Hampton, 1 F.3d 315, 319 (5th Cir. 1993), abrogated on
other grounds by Arvie v. Broussard, 42 F.3d 249 (5th Cir. 1994).

                                     -8-